DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.
 	The amendments and remarks filed on 08/31/2021 have been considered and entered. Claims 1-21 are pending and are under consideration. Claims 1-2, 5-7, 9-14, 16-17 and 20 have been amended. Claim 21 is newly added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin J. Dunleavy on 03/09/2022.
Amend the claims as follows:
Claim 1. A method for separating biomass from solid fermentation product, comprising the steps of: 
providing an aqueous slurry comprising biomass and solid fermentation product to an upper part of a biomass separator; 
providing an aqueous medium to a bottom of the biomass separator, while withdrawing a product stream comprising the solid fermentation product from the bottom of the biomass separator and withdrawing a waste stream comprising the biomass from the upper part of the biomass separator; 
contacting the aqueous slurry in countercurrent operation with the aqueous medium; and 
mixing the aqueous slurry and the aqueous medium during said contacting step with one or more dynamic mixing elements, 
wherein the biomass content of the product stream is at least 70% lower than the biomass content of the aqueous slurry. 
Cancel claim 5. 
Claim 7. The method according to claim 1, further comprising steps of removing biomass from the waste stream and recycling remaining solution from the step of removing the biomass as aqueous medium to the bottom of the biomass separator. 
Claim 16. The method according to claim 1, wherein the aqueous medium is at least 70% saturated with the fermentation product. 
Claim 17. The method according to claim 1, wherein the aqueous medium is at least 50% saturated with the fermentation product.

Reasons for Allowance
Claims 1-4 and 6-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous rejections of the claims under 35 U.S.C §103 over Van Krieken (WO 2013/160351) in view of Takashi (JP 06154643A) are withdrawn in light of the Examiner’s Amendment above. The arguments that the cited prior art does not teach a biomass separator to comprise the structural feature of “one or more dynamic mixing elements to mix the countercurrent streams, the aqueous slurry and the aqueous medium” (see page 12 of the remarks filed on 08/31/2021) are persuasive. 
Van Krieken teaches a fermentation process to produce an organic acid salt and using a hydrocyclone to separate organic acid salt present in solid state in a fermentation broth (see abstract). Van Krieken teaches the fermentation broth supplied to the hydrocyclone comprises the organic acid salt and biomass and further products such as nutrient residues and precipitates (see page 8 lines 1-10). Van Krieken teaches the fermentation broth comprises the organic acid salt is in solid form (see page 3 last 3 lines – line 10 on page 4; reads on solid fermentation product). The fermentation broth of Van Krieken reads on an aqueous slurry comprising biomass and a solid fermentation product. Van Krieken teaches the fermentation broth is provided to the inlet of a hydrocyclone which is a device to classify, separate or sort particles (see page 9 lines 1-8; reads on biomass separator). Van Krieken teaches the hydrocyclone is equipped with an inlet where the feed is provided, an upper outlet and a lower outlet which is below the upper outlet. Van Krieken teaches in the hydrocyclone a preferential separation of the solid product occurs and the acid salt in solid form ends up in the 
Van Krieken does not teach providing an aqueous medium to a bottom of the biomass separator and contacting the aqueous slurry in countercurrent operation with the aqueous medium.
Takashi teaches a hydraulic classifier for classifying mixed particles having a particle size distribution in a wet method (see [0012], Figure on page 3), wherein the mixed particles containing fine particles and coarse particles to be classified are fed in a slurry state to a cylindrical body (see [0025]). Takashi teaches the mixed particle supplying means comprises a plurality of mixed particle supplying ports provided in the upper part of the cylindrical portion (mixed slurry 6 fed at the top through ports 7 - reads on supplying the aqueous slurry to the upper part of the separator unit, Fig. 3). Takashi countercurrent contact).  Takashi teaches the classifying liquid means comprise a plurality of liquid supply ports provided in the lower portion of the cylinder (see 17 in Fig on pg. 3, [0029] - reads on supplying the aqueous medium at the bottom of the separator unit). Takashi teaches that, in the hydraulic classifier tower unit, the ascending liquid (2 in Fig. 1 on page 17)  with the finer particles (4 in Fig. 1 on page 17) is discharged at the upper portion of the cylinder (reads on waste stream) and the classified coarse particles (3 in Fig. on pg. 17) are discharged from the bottom portion of the cylinder (see [0016] – reads on product stream).  Takashi teaches its hydraulic classifier can separate particles of about ≤ 100µm with high precision (see pg. 2 Purpose). 
However, the hydraulic classifier of Takashi does not comprise the structural feature of “one or more dynamic mixing elements” to mix the countercurrent streams and Takashi teaches away from disturbing the flow within the classifier ([0038]). 
Therefore, the instant method comprising separating biomass from a solid fermentation product with a biomass separator comprising one or more dynamic mixing elements to mix the countercurrent streams, is non-obvious over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657